DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2015/0325622).

Regarding claim 1, Zhang discloses a semiconductor device comprising:
a substrate;

a self-aligned landing pad in contact with the at least one trench line (84, Fig. 9 and paragraph 0030); and
a magnetic tunnel junction stack formed on and in contact with the self-aligned landing pad (96, Fig. 11 and paragraph 0036).

Regarding claim 2, Zhang further discloses a spacer formed on and in contact with at least the self-aligned landing pad (100, Fig. 11 and paragraph 0038).

Regarding claim 3, Zhang further discloses wherein the spacer is further formed on top of and in contact with the self-aligned landing pad (100, Fig. 11 and paragraph 0038).

Regarding claim 6, Zhang further discloses wherein the self-aligned landing pad (84, Fig. 9 and paragraph 0030) comprises tantalum nitride (80, Fig. 9 and paragraphs 0029-0030).

Regarding claim 7, Zhang further discloses wherein the substrate further comprises a trench (30, Fig. 2 and paragraph 0017), wherein the trench comprises a liner (40, Figs. 3-4 and paragraphs 0018-0020), and wherein the at least one trench line contacts the liner (56, Fig. 4 and paragraph 0020).


Regarding claim 8, Zhang discloses an integrated circuit comprising:
at least one semiconductor device, wherein the at least one semiconductor device comprises a substrate;
at least one trench line formed within the substrate (56, Fig. 4 and paragraph 0020);
a self-aligned landing pad in contact with the at least one trench line (84, Fig. 9 and paragraph 0030); and
a magnetic tunnel junction stack formed on and in contact with the self-aligned landing pad (96, Fig. 11 and paragraph 0036).

Regarding claim 9, Zhang further discloses a spacer formed on and in contact with at least the self-aligned landing pad (100, Fig. 11 and paragraph 0038).

Regarding claim 10, Zhang further discloses wherein the spacer is further formed on top of and in contact with the self-aligned landing pad (100, Fig. 11 and paragraph 0038).

Regarding claim 13, Zhang further discloses wherein the self-aligned landing pad (84, Fig. 9 and paragraph 0030) comprises tantalum nitride (80, Fig. 9 and paragraphs 0029-0030).

.

Claims 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuttle (US 7129534).

Regarding claim 15, Tuttle discloses a semiconductor device comprising:
a substrate;
at least one trench line formed within the substrate (28,38, Figs.9B13-14 and Col. 7) ;
a self-aligned landing pad in contact with the at least one trench line (50, Figs. 11A, 12A, 13-14), where a portion of the self-aligned landing pad extends below a top surface of a portion of the at least one trench line (11A, 12A, 13-14 and Cols. 8-9); and
a magnetic tunnel junction stack formed on and in contact with the self-aligned landing pad (54, Figs. 13-14 and Col. 9).

Regarding claim 16, Tuttle further discloses a spacer formed on and in contact with at least the self-aligned landing pad (Fig. 24 and Col. 11, note: Silicon nitride around the magnetic stack 54 would constitute a spacer on 50).

note: Silicon nitride around the magnetic stack 54 would constitute a spacer on 50).


Regarding claim 20, Tuttle further discloses wherein the substrate further comprises a trench (18, Fig. 2 and Col. 6),
wherein the trench comprises a liner (28, Fig. 4 and Col. 6), and wherein the at least one trench line contacts the liner (38, Fig. 9B).

Allowable Subject Matter
Claims 4-5, 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 4, 11 and 18, there is no teaching or suggestion in the art of record disclosing the semiconductor devices of claims 1, 8 and 15, wherein the self-aligned landing pad comprises a first portion above a top surface of the substrate and a second portion that extends below the top surface of the substrate.

Claims 5, 12 and 19 depend on claims 4, 11 and 18, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/14/21